DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 7/16/21, has been entered. Claims 1-31 are pending. 
Priority
It appears that applicants have incorrectly claimed Foreign Priority. This application appears to claim the benefit of an international application pursuant to 35 ISC 365(c) (see originally filed application, paragraph [0001] and MPEP 211.01 (c)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has a status identifier (“Original”) which indicates that the claim has not been amended. However, the phrase “second predetermined” has been struck through indicating a deletion. Thus, it is unclear as to whether applicants intended to amend the claim or not. Claims 9 and 10 are being interpreted as if no amendments have been made. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) in view of Voreck et al. (US 5597974).
Regarding claims 1: Lin discloses a shaped charge for use in a radial cutter comprising a disk-shaped charge 100 having first and second opposing primary surfaces, a concave edge (edge indicated at 103) adjoining the first and second opposing surfaces, and a liner shaped to extend along the concave edge (Figs. 1, 3; [0016], [0019]). Lin does not explicitly disclose that disk-shaped charge is formed from a Triaminotrinitrobenzene based material. Voreck discloses that the charge is formed from a Triaminotrinitrobenzene based material (col. 1, lines 9-17; col. 2, lines 3-41; col. 3, lines 14-24). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin to comprise a Triaminotrinitrobenzene based material, as taught by Voreck, so that when the shaped charge is detonated, the detonated charge will 
Regarding claim 14: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (Lin - Fig. 3; Voreck - Fig. 1). 
Regarding claim 15: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (Lin - Fig. 3; Voreck - Fig. 1).
Regarding claim 17: Lin, as modified by Voreck, discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal (Lin - [0019]). 
Regarding claim 18: Lin, as modified by Voreck, discloses that the disk shaped charge is positioned between a pair of opposing circular retainer rings (Lin - Fig. 3; Voreck - Fig. 1 - outer structure of the charge). 
Regarding claim 19: Lin discloses a method for cutting a downhole object comprising placing a radial cutter 100 within a tubular in a wellbore using a conveyance 15 (Fig. 1). Lin discloses that the radial cutter includes a shaped charge 100 including a disk shaped charge formed into a predetermined shape, the predetermined shape selected to have a circular opening centered substantially about a centerline thereof and form a concave edge (Fig. 3; [0016] - concave edge indicated at 103)). Lin does not explicitly disclose that the circular charge is formed from a Triaminotrinitrobenzene based material. Voreck discloses that the charge is formed from a Triaminotrinitrobenzene based material (see above; Fig. 1; col. 1, lines 9-17; col. 2, lines 3-41; col. 3, lines 14-24). At the time the invention was made, it would have been 
Lin, as modified by Voreck, discloses a liner shaped to extend along the concave edge, a detonation feature axially positioned proximate the disk shaped charge, a pair of opposing circular retainer rings axially disposed about the disk shaped charge, a cartridge assembly substantially enclosing the shaped charge, and detonating the radial cutter using the detonation feature to cut an object positioned radially outside or radially inside the shaped charge (see above; Lin - Figs.1-3; [0007], [0015], [0016]; Voreck - Fig. 1; col. 1, lines 9-17; col. 3, lines 14-24). 
Regarding claim 30: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (see above; Voreck - Fig. 1). 
Regarding claim 31: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (see above; Voreck - Fig. 1).
Claims 2-5, 7-8, 11, 20-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Betancourt et al. (US 20130061771).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
In re Aller, J 05 USPQ 233.
Regarding claims 3 and 21: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene based material comprises approximately 80 weight percent Triaminotrinitrobenzene, approximately 15 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - In re Aller, J 05 USPQ 233.
Regarding claims 4 and 22: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 92.5 weight percent Triaminotrinitrobenzene and approximately 7.5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233. 
Regarding claims 5 and 23: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 60 weight percent Triaminotrinitrobenzene approximately 35 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent of a polymer-bonded explosive (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claim 7: Lin, as modified by Voreck and Betancourt, discloses that the charge has a corresponding circular opening centered substantially about a centerline thereof, and that a circular booster charger 40 is positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
 the circular booster charge is formed from a non-Triaminotrinitrobenzene based material (Betancourt - Fig. 2; [0020]). 
Regarding claim 11: Lin, as modified by Voreck and Betancourt, discloses that the disk shaped charge has a corresponding circular opening centered substantially about a centerline thereof and that a detonation feature is axially positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
Regarding claim 25: Lin, as modified by Voreck and Betancourt, discloses that a circular booster charger is positioned within the circular opening radially surrounding at least a portion of the detonation (Betancourt - Fig. 2; [0020]). 
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Barker et al. (US 20170241244).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claims 6 and 24: Lin, as modified by Voreck, discloses making a fine grained Triaminotrinitrobenzene based material but does not explicitly disclose that the Triaminotrinitrobenzene based material has a median particle size of 5 microns or less. Barker discloses that the Triaminotrinitrobenzene based material can have a median particle size of 5 microns or less ([0043]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the composition of Lin, as modified by Voreck, so that the Lin, as modified by Voreck, material has a median particle size of 5 microns or less, as taught . 
Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082), Voreck et al. (US 5597974), and Betancourt et al. (US 20130061771), as applied to claim 7 above, and further in view of Barker et al. (US 20170241244).
Lin, Voreck, Baker, and Betancourt disclose the invention substantially as claimed and as discussed above.
Regarding claims 9 and 27: Lin, as modified by Voreck and Betancourt, does not explicitly disclose that the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge. Barker discloses a booster charge that is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge (Figs. 6A-7; [0026]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the booster charge of Lin, as modified by Voreck and Betancourt, so the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge, as taught by Barker, so that the curved flyer plate becomes flat and provides a flat-topped shock wave of sustained duration when impacted against an acceptor explosive. 
 the circular booster charge is formed from a Triaminotrinitrobenzene based material (Barker - [0021], [0035], [0036]). 
Claims 12-13, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Engel et al. (US 5046563).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claim 12: Lin, as modified by Voreck, does not explicitly disclose that the charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge. Engel discloses that the charge is a pair of half charges and that the pair of half charges are placed proximate one another to form the concave edge (Fig. 1; col. 3, lines 38-58). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the charge of Lin, as modified by Voreck, so that the disk shaped charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge, as taught by Engel, so as to include less expensive, more expedient, safer transportation while also realizing a more effective and reliable cutting tool and method. 
Regarding claim 13: Lin, as modified by Voreck and Engel, discloses that each of the pair of disk shaped half charges comprises a plurality of segments does (Engel - Fig. 1; col. 3, lines 38-58). 

Regarding claim 29: Lin, as modified by Voreck and Engel, discloses that the disk shaped charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge (see above; Engel - Fig. 1; col. 3, lines 38-58).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Voreck et al. (US 5597974) in view of Lin (US 20170122082).
Voreck discloses the invention substantially as claimed and as discussed above.
Regarding claim 17: Voreck does not discuss the materials of the liner and thus does not explicitly disclose that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal. Lin discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal ([0019]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the liner of Voreck to comprise a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal, as taught by Lin, so that the liner may be tailored to a desired collapse velocity and jet formation.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/11/2021